               Case 1:18-cv-00461-SAG Document 39 Filed 10/25/19 Page 1 of 6



 IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

Jeff Hulbert, et al.

                   Plaintiffs,

          v.                                           Civil No.: 1:18-CV-00461-GLR

Sgt. Brian Pope, et al.

                   Defendants.


          PLAINTIFFS’ MOTION TO STRIKE AFFIDAVIT AND REPLY AND/OR
                         MOTION TO FILE SUR-REPLY

          Come now the Plaintiffs, by and through undersigned counsel, and submit the aforesaid

Motion, stating as follows:

I.        INTRODUCTION

          In an attempt to cure a fatal defect in his Motion to Quash and for Protective Order,

Lieutenant Governor Boyd K. Rutherford (the “Lt. Governor”) has now filed a Reply in Further

Support of Motion to Quash Subpoena and for Protective Order, attaching a supporting affidavit

in contravention of the Federal Rules of Civil Procedure. See ECF 38. The filing of the affidavit

as an attachment to the Reply rather than the original Motion strips Plaintiffs of their ability to

adequately respond to the new facts stated in the affidavit, and the new argument premised upon

those facts in the Reply. Permitting the filing of the affidavit denies Plaintiffs due process and

results in significant prejudice. Accordingly, the affidavit and the Reply should be struck; or, in

the alternative, this Court should allow Plaintiffs to file a surreply to address the new issues

raised.
          Case 1:18-cv-00461-SAG Document 39 Filed 10/25/19 Page 2 of 6



II.    ANALYSIS

       As Plaintiffs noted in their Opposition, the Lt. Governor’s Motion is predicated solely on

the carefully-worded allegation that the Lt. Governor lacks knowledge of any of the issues on

which Plaintiffs seek to depose him. See ECF 37. However, despite being the cornerstone of the

Lt. Governor’s argument, the Lt. Governor failed to provide any support for his allegations in his

original Motion; he provided no citations to any evidence in the record, did not attach an

affidavit of support, and has not provided any oral testimony.

       As a matter outside the evidentiary record, the Lt. Governor’s allegations must have been

supported by either an affidavit or oral testimony. See Fed. R. Civ. P. 43(c). This Court should

not rely on unsupported facts in deciding any motion, and once the unsupported facts are

removed, nothing remains to support the Lt. Governor’s original Motion.

       Recognizing his failure, the Lt. Governor now attempts to retroactively cure his

procedural failure by attaching a supporting affidavit to his Reply. See ECF 38-1. But his

attempt to cure comes too late and in a form that is not compliant with the Federal Rules. The

Federal Rules require that a motion supported by an affidavit be served together with the

affidavit; the Federal Rules do not contemplate permitting an affidavit intended to support an

original motion to be attached and filed instead with a reply. See Fed. R. Civ. P. 6(c)(2). To

permit this contravention of the Federal Rules would be to deny the Plaintiffs due process—the

rules are constructed to require the movant to identify each basis on which the movant’s motion

is premised, and the factual support therefore, to permit the respondent to fully address each

basis in the respondent’s opposition. The Lt. Governor’s introduction of new facts and argument

in a reply brief restrains the Plaintiffs from addressing the impact of those facts and the validity

of the new argument.



                                                  2
          Case 1:18-cv-00461-SAG Document 39 Filed 10/25/19 Page 3 of 6



        Here, specifically, the Lt. Governor has taken the opportunity to review the Plaintiffs’

explicit list of issues on which Plaintiffs contend the Lt. Governor has knowledge, and tailor an

affidavit in response. However, the Lt. Governor has taken the Plaintiffs’ list of fifteen items and

responded to none of them. If the Lt. Governor is permitted to introduce his facts as he sees fit

without the Plaintiffs being afforded the opportunity to address how the proffered affidavit is

completely nonresponsive, Plaintiff would be significantly prejudiced.

        For example, Plaintiffs identified a variety of issues on which the Lt. Governor would

have knowledge, including, but not limited to, whether the Lt. Governor provided any direction

to his staff or the Capitol Police regarding the Plaintiffs in particular or picketers in general;

whether the Lt. Governor discussed the Plaintiffs with any individual on February 5, 2018, who

knew his whereabouts on that day; and who in the Governor’s Mansion typically acted as

intermediaries on the Lt. Governor’s behalf.

        It is evident from discovery collected to date that the Lt. Governor is highly likely to have

personal knowledge on at least one, if not all, of the fifteen identified issues. Plaintiffs recently

deposed Lakeshia Wesby (“Wesby”), the civil communications officer employed by the

Maryland Capitol Police, who took the call from the Lt. Governor’s team which lead to the

wrongful arrest of Plaintiffs. In her testimony, Wesby confirmed that elected officials do, in fact,

call the Maryland Capitol Police for assistance regarding protestors on or near Lawyer’s Mall.

Exhibit A (Deposition of Lakeshia Wesby) at 34. Ms. Wesby further admitted that those types of

calls originating from the Governor’s Mansion have been about the Lt. Governor in the past. Id.

at 37. Those calls would always be placed on or behalf of an elected official, and the usual

response to one of those calls was to move the protestors out of the path of the elected official.

Id. at 48; 52. Ms. Wesby could not identify the caller, but she did testify that the caller was



                                                   3
          Case 1:18-cv-00461-SAG Document 39 Filed 10/25/19 Page 4 of 6



someone “who worked for the Maryland State Police in executive protection.” Id. at 60. She

admitted, on the basis of her nineteen years of experience, that she had interpreted the call

regarding the Plaintiffs as one of these types of calls. Id. at 66-69. As there is testimonial

evidence that the call originated from the Governor’s Mansion, on behalf of the Lt. Governor, for

the purpose of moving Plaintiffs out of the path of the Lt. Governor, placed by a member of the

Lt. Governor’s executive protection team, it defies credulity to assert that the Lt. Governor has

no personal knowledge of any of the circumstances surrounding his own staff’s request to the

Maryland Capitol Police.

       The Lt. Governor’s affidavit ignores all of these issues, declaring solely:

       4.     I did not instruct, encourage or request anyone to call the Maryland
       Capitol Police on February 5, 2018 concerning any protesters. In fact, I had no
       knowledge that such a call was made until well after the fact.

       5.      I have listened to the audio recording of the February 5, 2018 call. I do not
       recognize the voice of the person who made the call, and I do not know the
       identity of the person who made the call.

ECF 38-1 at 1. The carefully precise language of the affidavit manages to avoid answering even

a single identified issue—the Lt. Governor claims that he did not instruct or request that anyone

call the Maryland Capitol Police but he does not say that no instruction or request was made,

leaving open the distinct possibility that such a request was made, but without specifying that the

contact be made by phone. If this affidavit is allowed to stand without response from Plaintiffs,

Plaintiffs’ due process rights will be drastically impaired as Plaintiffs will be unable to point out

this disparity—among countless others—to the Court. Plaintiffs should be allowed to identify

each insufficiency, each contradiction, each issue on which the affidavit is completely silent.

       In fact, the Lt. Governor has now retreated entirely from the position that he asserted in

his original Motion. In the original Motion, the Lt. Governor broadly claimed he had no



                                                  4
         Case 1:18-cv-00461-SAG Document 39 Filed 10/25/19 Page 5 of 6



knowledge: “Lt. Governor Rutherford is a nonparty who lacks any personal knowledge of the

facts at issue in this case.” See ECF 36, pg. 1. His Reply has taken several steps backwards,

claiming narrowly that the Lt. Governor “lacks any personal knowledge about the February 5,

2018 police call, including who made it.” See ECF 38, pg. 3. Due process dictates that Plaintiffs

should have the opportunity to respond to the Lt. Governor’s new argument. As Plaintiffs have

been stripped of such opportunity, the affidavit and the Lt. Governor’s Reply should be struck.

       In the alternative, this Court may cure any prejudice that Plaintiffs would suffer by

permitting Plaintiffs to file a surreply in response, attached hereto as Exhibit B. A party may not

file a surreply without the permission of the Court. See Local Rule 105.2(a). While it is true that

surreplies “are generally disfavored,” (See Courtney-Pope v. Bd. of Educ. of Carroll Cty., 304 F.

Supp. 3d 480, 485 (D. Md. 2018) (quoting EEOC v. Freeman, 961 F.Supp.2d 783, 801 (D. Md.

2013), aff'd in part, 778 F.3d 463 (4th Cir. 2015)) (internal citation omitted)), a common

exception is the situation currently presenting itself, where a reply brief raises an argument that

the respondent has not had the opportunity to address. Here, a surreply is appropriate. See

Medish v. Johns Hopkins Health Sys. Corp., 272 F. Supp. 3d 719, 722–23 (D. Md. 2017).

       New facts and argument have been introduced in the Lt. Governor’s Reply that were not

included previously—facts and argument that were required to be identified and supported by

affidavit in the original motion under the Federal Rules specifically to allow Plaintiffs the

opportunity to respond. The additional arguments include not only the extent of the Lt.

Governor’s personal knowledge, as discussed above, but also the contention that “plaintiffs have

not provided any evidence that [the subpoena] was properly served on the Lt. Governor”—an

assertion raised for the first time in the Lt. Governor’s Reply. See ECF 38, pg. 2. This Court




                                                  5
          Case 1:18-cv-00461-SAG Document 39 Filed 10/25/19 Page 6 of 6



should permit the filing of a surreply to protect Plaintiffs’ due process rights and to allow full

briefing of the issues prior to the Court’s ruling on the Lt. Governor’s original motion.

IV.    CONCLUSION

       For all the aforementioned reasons, Lt. Gov. Rutherford’s Reply in Further Support of

Motion to Quash Subpoena and for Protective Order should be struck. In the alternative,

Plaintiffs’ Motion to File Surreply should be granted.

                                               Respectfully submitted,

                                               HANSEL LAW, PC

                                                       /s/ Cary J. Hansel
                                               Cary J. Hansel (Bar No. 14722)
                                               cary@hansellaw.com
                                               2514 N. Charles Street
                                               Baltimore, MD 21218
                                               Phone: (301) 461-1040
                                               Fax: (443) 451-8606
                                               Counsel for Plaintiffs

                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of October, 2019, I caused the foregoing to be filed

via the Court’s electronic filing system, which will make service on all parties entitled to service.

                                                       /s/ Cary J. Hansel
                                               Cary J. Hansel




                                                  6
